Citation Nr: 1452055	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of burn scars to the head, face, and neck.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims of service connection for PTSD and for residuals of burn scars to the head, face, and neck.  The Veteran disagreed with this decision in August 2013.  He perfected a timely appeal in October 2013.  Although the Veteran requested a videoconference Board hearing when he perfected a timely appeal in October 2013, he subsequently cancelled this hearing.  Thus, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

This matter also is before the Board on appeal from a September 2013 rating decision in which the RO denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The RO also determined that the Veteran was not competent to handle disbursement of VA funds.  The Veteran disagreed with this decision with respect to the denial of his service connection claims for bilateral hearing loss and tinnitus later in September 2013.  He perfected a timely appeal in October 2013.

In October 2013, the appellant was appointed as the Veteran's legal custodian for the purpose of disbursing VA compensation benefits.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current bilateral hearing loss is not related to active service or any incident of service.

2.  The record evidence shows that the Veteran does not experience any current disability due to his claimed tinnitus, PTSD, or residuals of burn scars to the head, face, and neck which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Residuals of burn scars to the head, face, and neck were not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in July 2014, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral hearing loss, tinnitus, PTSD, or for residuals of burn scars to the head, face, and neck.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the April 2013 VCAA notice was issued prior to the currently appealed rating decisions issued in June and September 2013; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationships between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss, tinnitus, PTSD, and residuals of burn scars to the head, face, and neck.  He specifically contends that his in-service duties as a heavy truck driver exposed him to significant acoustic trauma and caused or contributed to his bilateral hearing loss and tinnitus.  He also specifically contends that his in-service experiences serving in London during World War II caused or contributed to his PTSD.  He finally contends that he experiences residuals of burn scars to the head, face, and neck, following an in-service injury where he burned himself accidentally.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including bilateral hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because tinnitus, PTSD, and residuals of burns scars to the head, face, and neck are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims. By contrast, because bilateral hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The Veteran contends that his in-service duties as a heavy truck driver exposed him to significant acoustic trauma and caused or contributed to his current bilateral hearing loss.  The record evidence does not support the Veteran's assertions regarding an etiological link between any current bilateral hearing loss and active service.  The Veteran's available service treatment records show that, although he complained of hearing difficulty during active service, his hearing was normal at his separation from service.  At his enlistment physical examination in July 1943, the Veteran's hearing was 15/15 (or within normal limits) bilaterally.  

On outpatient treatment in March 1944, the Veteran complained of difficulty hearing and discharge in both ears.  "Ears had a throbbing feeling.  Had earaches last Friday night for first [time] since entering service.  Had same trouble as a child."  Audiometric testing (spoken whisper) showed 25 percent loss in each ear.  There was moderate inflammation in each ear drum and an old perforation in the left ear drum.  The in-service clinician advised that the Veteran receive a "full course of sulfa."

The Veteran was hospitalized in March and April 1944 at a U.S. Army Hospital for treatment of third degree burns of the dorsum and palm of the right hand and lateral aspect of the right leg that were incurred accidentally "when soldier, who was building a fire in a boiler, spilled gasoline onto himself and it became ignited."  The Veteran was discharged to full duty after this hospitalization.

At the Veteran's separation physical examination in February 1946, clinical evaluation showed hearing was 15/15 in both ears.  

A review of the Veteran's Separation Qualification Record shows that his military occupational specialty (MOS) included heavy truck driver where he served for 9 months with combat and depot engineers in Europe and drove "all types of trucks from light pick-ups to semi-trailers.  Hauled supplies and personnel.  Drove day and night over all types of terrain.  Made minor repairs and performed road maintenance on vehicles.  Also drove bulldozers and operated cranes in tearing down bombed out buildings in London."

The post-service evidence also does not support granting the Veteran's service connection claim for bilateral hearing loss.  This evidence indicates instead that, although the Veteran currently experiences disability due to bilateral hearing loss, it is not related to active service or any incident of service.  For example, on VA examination in November 1948, the Veteran's complaints included that "he can't hear well."  Clinical evaluation showed hearing was 15/15 (or within normal limits) bilaterally and negative auditory canals and discharge.  The assessment included minor hearing impairment.

On VA outpatient audiology consult in January 2012, audiometric testing showed a mild to moderate bilateral sensorineural hearing loss with poor speech discrimination.  (The audiometric testing results themselves were not included in the Veteran's VA outpatient treatment records.)  The Veteran was issued hearing aids on subsequent VA outpatient treatment in May 2012.  

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran complained of "difficulty understanding speech in most situations without his hearing aids."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
65
LEFT
55
60
60
65
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 52 percent in the left ear.  Acoustic reflexes were abnormal in both ears.  The VA examiner stated, "A concrete [medical] history was impossible to obtain due to [the Veteran's] cognitive difficulties."  This examiner also stated that a review of the Veteran's claims file "indicate that the Veteran worked in a hazardous noise environment for many years after military service."   This examiner stated further that the Veteran first was issued hearing aids by VA in 2012.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service or any incident of service.  The rationale for this opinion was that the Veteran's hearing was normal during active service.  The rationale also was, "Since there is no concrete evidence of hazardous noise exposure during military service, since there was a long-term history of vocational noise exposure, and since hearing aids were not used until the age of 88 years old, it is less than likely that hearing loss is a result of military service."  The rationale further was that the Veteran's reported of delayed onset hearing loss due to in-service noise exposure was not consistent with a review of relevant medical literature regarding noise-induced hearing loss.  The diagnosis was bilateral sensorineural hearing loss.

The record evidence shows that, although the Veteran currently experiences bilateral hearing loss, it is not related to active service.  There is no competent opinion of record contrary to the negative nexus opinion concerning the contended etiological relationship between the Veteran's bilateral hearing loss and active service that the VA examiner provided in September 2013.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for bilateral hearing loss.  In summary, the Board finds that service connection for bilateral hearing loss is not warranted.

The Board next finds that service connection for bilateral sensorineural hearing loss is not warranted on a presumptive basis.  The record evidence does not indicate that the Veteran experienced bilateral hearing loss for VA compensation purposes during active service or within the first post-service year (i.e., by February 1947) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.  The Board acknowledges that the Veteran experienced a 25 percent loss in hearing acuity on whispered voice testing when he was seen on in-service outpatient treatment for a complaint of difficulty hearing in March 1944.  It appears that this complaint of difficulty hearing in March 1944 was acute, transitory, and resolved with in-service treatment as his hearing was normal bilaterally on whispered voice testing at his separation physical examination in February 1946, almost 2 years later.  Although he was diagnosed as having a minor hearing impairment, the Veteran's hearing again was normal on whispered voice hearing test conducted at a VA examination in November 1948, almost 3 years after his service separation in February 1946.  The Board finds it reasonable to conclude that the Veteran did not experience chronic bilateral hearing loss disability during active service or within the first post-service year.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In summary, the Board finds that service connection for bilateral sensorineural hearing loss on a presumptive basis also is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for tinnitus, PTSD, and for residuals of burn scars of the head, face, and neck.  The Veteran contends that he incurred each of these disabilities during active service and experienced continuous disability due to tinnitus, PTSD, and residuals of burn scars of the head, face, and neck since his service separation.  The record evidence does not support the Veteran's assertions regarding any current disability due to tinnitus, PTSD, and residuals of burn scars of the head, face, and neck which could be attributed to active service or any incident of service.  It shows instead that the Veteran does not experience any current disability due to any of these claimed disabilities which could be attributed to service.  

The Board acknowledges initially that the Veteran burned the dorsum and palm of the right hand and lateral aspect of the right leg and was hospitalized for treatment of these burns in March and April 1944 while on active service.  The Veteran's service treatment records otherwise show no complaints of or treatment for tinnitus, PTSD, and residuals of burn scars of the head, face, and neck.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board finds it highly significant that the Veteran was discharged to full duty following his in-service hospitalization for treatment of burns to the dorsum and palm of the right hand and lateral aspect of the right leg and no residuals of burn scars to the head, face, or neck were noted at his hospital discharge.  

The post-service evidence also does not support granting service connection for tinnitus, PTSD, or for residuals of burn scars to the head, face, or neck.  It shows instead that the Veteran does not experience any current disability due to his claimed tinnitus, PTSD, or residuals of burn scars to the head, face, or neck which could be attributed to active service.  For example, VA examination in November 1948 noted the Veteran's report of being burned "by gasoline fire" while on active service.  The VA examiner noted there was "no visible scar now" on the Veteran's hands or lateral side of his right leg.  "He says hands are real tender."  The diagnoses included a history of burns on the hands and the side of the right leg with no residuals.

The Veteran's PTSD screen was negative on VA outpatient treatment in August 2005, October 2007, September 2009, and in August 2011.

On VA PTSD DBQ in April 2013, it was noted that the Veteran "has significant cognitive impairment secondary to dementia."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran was "a poor historian" due to his dementia.  A review of the Veteran's claims file showed no mental health history and "also fails to indicate that [the] Veteran received any mental health services either prior to, during, or after his military service."  Anxiety disorder was listed as part of the Veteran's medical history from the current residential facility where he lived but there was no record of treatment for this disability.  A history of suicide attempts also was noted.  "According to the Veteran, he has been depressed since the death of his wife and that he made the [most recent suicide] attempt because 'I wanted to be with her.'"  He had been married to his wife from 1944 until her death in 2012.  The Veteran identified an in-service stressor as "feeling intense fear during the German bombing raids of London during the time that he was there" while on active service.  This stressor was related to the Veteran's fear of hostile military or terrorist activity.  He also identified another in-service stressor as "feeling fear of being killed/wounded when his engineering unit would come under enemy fire during the time he was in France."  The VA examiner noted that the Veteran was unable to manage his own financial affairs because of his dementia.  This examiner concluded:

Based upon today's examination, it is not possible to say if [the] Veteran does/does not meet the full diagnostic criteria for PTSD.  While he certainly could have experienced intense fear/horror during his military service as a result of any/all of the stressors...[the] Veteran is unable to provide any history about his social or occupational functioning after returning from [World War II].  His records indicate that he held several jobs.  [The] Veteran is able to say that he worked as a field engineer 'for a long time.'  According to his records, he remained married to his wife for over 60 years and, together, they raised their two children who remain in close contact with the Veteran today.  [The] Veteran has no history of substance abuse that would indicate that he had problems managing PTSD symptoms following his military service...Without any records to show when he was diagnosed with anxiety or on what symptoms the diagnosis was based, it is impossible to say with any degree of certainty that [the] Veteran's military experiences in [World War II] had a significant impact on his social or occupational functioning.  An attempt was made to reach [the] Veteran's son...by phone to see if he could provide any collateral information about [the] Veteran's level of functioning during the years after his military service.  However, he was unavailable and, without his or his sister's input, no determination can be made at this time regarding [the Veteran's] anxiety disorder and its possible associated with his military service.

The diagnosis was anxiety, not otherwise specified.

On VA scars/disfigurement DBQ in May 2013, the Veteran complained that he had experienced "problems with the scarring" of his hand from in-service burns.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "[The] Veteran states he sustained severe burns on his LEFT hand from 'explosion' while in Germany in [World War II].  He said the Germans were shooting at the US troops.  He repeatedly stated his condition involved his left hand and right leg."  The VA examiner noted that, in contrast with what the Veteran had reported concerning his in-service burns, the service treatment records "indicate his injury was a gasoline burn injury from trying to light a barracks heater with gasoline while stationed in New Jersey.  His records indicate his burn was to his right hand and anterolateral right lower leg."  This examiner stated that, following this in-service burn injury, the Veteran was hospitalized and "was healing well.  He had substantial healing by the time he left the hospital."  Physical examination showed no scars on the Veteran's legs, no visible evidence of dermal changes secondary to scars, skin with normal color, texture, and sensation, normal and equal bilateral hand function, an ability to touch his finger tips to his palms without difficulty and repeatedly, good and equal bilateral grip strength, an ability to touch his thumbs to the base of his little fingers bilaterally, an ability to oppose his thumbs to touch all finger tips on each hand, and more curvature to the fingernails of the second, third, and fourth fingers of the right hand than expected but this was "basically a cosmetic defect rather than any type of functional impairment."  The VA examiner noted that the Veteran "worked his entire career with his hand 'condition' without any impairment."  This examiner also noted that the Veteran had no scars or disfigurement of the head, face, or neck.  He opined that it was more likely than not that the Veteran "has no current apparent residuals" of burn scars.  The diagnoses were a history of burns on the right hand and right leg and scars on the right hand.

On VA hearing loss and tinnitus DBQ in May 2013, the Veteran denied experiencing recurrent tinnitus.

The Board finds it highly significant that the Veteran denied experiencing recurrent tinnitus on VA examination in May 2013.  The Board also recognizes that, because of his significant cognitive decline due to dementia, the Veteran could not provide more information to the VA examiner who saw him in May 2013 for purposes of determining whether he experienced PTSD that could be related to active service.  The Board again notes that the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  And a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced tinnitus, PTSD, or residuals of burns scars of the head, face, or neck at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of any of these claimed disabilities at any time during the pendency of this appeal.  In summary, the Board finds that service connection for tinnitus, PTSD, and for residuals of burn scars of the head, face, and neck is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, the Veteran essentially has contended that his symptoms of bilateral hearing loss, tinnitus, PTSD, and residuals of burn scars to the head, face, and neck have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss and tinnitus (difficulty hearing), PTSD (anxiety and depression), and residuals of burn scars to the head, face, and neck (difficulty with his hands) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss, tinnitus, PTSD, and residuals of burn scars to the head, face, and neck since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  This information is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss for several decades following active service and no complaints or treatment related to tinnitus, PTSD, or residuals of burn scars to the head, face, and neck at any time since service.  The Board emphasizes the multi-year gap between discharge from active service (1946) and initial reported symptoms related to bilateral hearing loss in approximately 2012 (a 56-year gap) when he first was issued hearing aids by VA.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a claim of service connection for a pilonidal dimple in March 1946, approximately 1 month after his service separation in February 1946, but did not claim service connection for bilateral hearing loss, tinnitus, PTSD, or residuals of burn scars to the head, face, and neck or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between bilateral hearing loss and active service and no current disability due to tinnitus, PTSD, or residuals of burns scars to the head, face, and neck which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of burn scars to the head, face, and neck is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


